Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7073 Page 1 of 13



         Lee Gelernt*                              Bardis Vakili (SBN 247783)
    1    Judy Rabinovitz*                          ACLU FOUNDATION OF SAN
         Anand Balakrishnan*                       DIEGO &
    2    Daniel Galindo (SBN 292854)               IMPERIAL COUNTIES
         AMERICAN CIVIL LIBERTIES                  P.O. Box 87131
    3    UNION FOUNDATION                          San Diego, CA 92138-7131
         IMMIGRANTS’ RIGHTS PROJECT                T: (619) 398-4485
    4    125 Broad St., 18th Floor                 F: (619) 232-0036
         New York, NY 10004                        bvakili@aclusandiego.org
    5    T: (212) 549-2660
         F: (212) 549-2654                         Stephen B. Kang (SBN 292280)
    6    lgelernt@aclu.org                         Spencer E. Amdur (SBN 320069)
         jrabinovitz@aclu.org                      AMERICAN CIVIL LIBERTIES
    7    abalakrishnan@aclu.org                    UNION FOUNDATION
         dgalindo@aclu.org                         IMMIGRANTS’ RIGHTS PROJECT
    8                                              39 Drumm Street
         Attorneys for Petitioners-Plaintiffs      San Francisco, CA 94111
    9    *Admitted Pro Hac Vice                    T: (415) 343-1198
                                                   F: (415) 395-0950
   10                                              skang@aclu.org
                                                   samdur@aclu.org
   11

   12

   13

   14
                             UNITED STATES DISTRICT COURT
   15                      SOUTHERN DISTRICT OF CALIFORNIA

   16
        Ms. L., et al.,                                  Case No. 18-cv-00428-DMS-MDD
   17
                              Petitioners-Plaintiffs,
   18   v.
                                                         Date Filed: July 5, 2019
   19   U.S. Immigration and Customs Enforcement
        (“ICE”), et al.
   20                                                    REPLY BRIEF IN SUPPORT
                                                         OF MOTION TO ALLOW
   21                          Respondents-Defendants.   PARENTS DEPORTED
                                                         WITHOUT THEIR CHILDREN
   22                                                    TO TRAVEL TO THE UNITED
                                                         STATES
   23

   24

   25

   26

   27

   28
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7074 Page 2 of 13



    1                                     INTRODUCTION
    2         Plaintiffs seek relief for a small number of parents who were separated from
    3   their children, unlawfully deprived a meaningful opportunity to seek asylum, and
    4   deported. These parents are desperate to reunite with their children, but cannot
    5   bring their children to their home countries because of the danger they face there.
    6         Plaintiffs carefully screened hundreds of cases of deported parents to identify
    7   and present fifty-one involving rare and unusual facts: a bona fide claim for asylum
    8   that was abandoned or lost due to coercion or trauma, and an inability to reunify in
    9   the country of origin because of persecution. Plaintiffs are now seeking relief for
   10   less than two dozen, out of more than 400 parents who were deported, and more
   11   than 2,700 that were separated.
   12         Defendants contend that these cases are not rare and unusual, and so the
   13   families must remain separated. But Defendants do not explain what they believe
   14   would be a rare and unusual case. Defendants certainly cannot mean it was a
   15   regular occurrence for DHS to separate families and then deprive parents of their
   16   statutory rights to apply for asylum.
   17         Defendants also suggest that Plaintiffs did not seriously screen the Class
   18   Members, but Plaintiffs’ affidavits establish otherwise. Moreover, thirty screened
   19   individuals who managed to get to the border on their own and claim a fear either
   20   passed their credible fear screenings or were placed into full 240 asylum hearings
   21   by the government, thereby proving that they were indeed wrongly denied asylum.
   22   There is thus little question that Plaintiffs engaged in rigorous screening.
   23         At bottom, the government is arguing that they looked at all the applications
   24   and that that is all Plaintiffs were entitled to under the terms of the Agreement. But
   25   simply looking at the applications and then rejecting all of them in one sentence,
   26   without any explanation, is not what the Agreement required.
   27         Apart from the Agreement, the Court always has the power to permit
   28   Plaintiffs to return to provide a meaningful remedy to these parents. That is clear

                                                   1
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7075 Page 3 of 13



   1   under controlling Ninth Circuit law, which the government does not even address.
   2         Plaintiffs are not asking that they be given asylum, just the meaningful
   3   opportunity to apply for asylum. Plaintiffs are not asking that the government even
   4   pay for their travel to the U.S., just that they be permitted to return to the U.S. at
   5   their own expense, in the hopes that they can reunite with their children. That is a
   6   modest request, given that the government unlawfully and brutally took their
   7   children away and then deprived them of the right to seek asylum.
   8         Had these parents been able to pursue their asylum claims in the United
   9   States last year, they would not have been deported, and would have benefitted
  10   from the Court's reunification order. They should not be deprived of that
  11   reunification because they were doubly wronged—first, by being initially separated
  12   from their children and, then, by being deported without a meaningful opportunity
  13   to seek asylum.
  14                                        ARGUMENT
  15   I.    The Deported Parents Warrant Relief Under the Agreement.
  16         Defendants argue that the cases Plaintiffs have identified are not sufficiently
  17   “rare and unusual” to qualify for relief, but Defendants do not explain what cases
  18   would qualify as “rare and unusual” in their view, and their blanket denial of all the
  19   submissions suggests they consider no case would merit relief.
  20         In contrast, Plaintiffs have explained the criteria they employed: (1) that the
  21   parent has a bona fide claim for asylum; (2) that the asylum claim was abandoned
  22   or lost due to coercion or trauma inflicted by the family separation policy; and (3)
  23   that the family is unable to reunify in their home country because of their fear of
  24   harm to themselves and their children.
  25         Defendants assert that Plaintiffs’ criteria are either inconsistent with the
  26   Agreement, or are invalid because they are not explicitly included in the text of the
  27   Agreement. But the Agreement must be understood in its context. This litigation
  28   has focused on the need to provide the victims of Defendant’s “brutal” and
                                                   2
                                                                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7076 Page 4 of 13



   1   “offensive” family separation policy relief in the form of reunification. Dkt. 71 at
   2   23. Relief for these thousands of families has been administered in stages. At each
   3   stage, the mechanism for reunification has been tailored to ensure that the right to
   4   reunify was meaningful. Consistent with this purpose, Plaintiffs identified only
   5   those deported parents whose reunification requires additional, limited relief.
   6         The initial stage was the speedy reunification of more than 2000 separated
   7   families who were in the United States on the date of the injunction. The next stage
   8   was the reunification of parents deported from the United States who sought to
   9   reunify pursuant to the Reunification Plan. From the moment that Plaintiffs learned
  10   that Defendants had deported almost 500 Class Members without their children,
  11   Plaintiffs have maintained that a small group of these parents could require
  12   additional relief. That group consisted of parents who could not safely reunite with
  13   their children in their country of origin, and who may have been coerced or misled
  14   into relinquishing their asylum claims.
  15         The Reunification Plan thus provided a default option of reunification in the
  16   country of origin, but did not prohibit Plaintiffs from seeking additional relief for
  17   parents for whom that default option was impossible. The Plan explicitly deferred
  18   the question of further relief to a later stage:
  19         The Plan does not address or resolve the right of removed parents to be
             reunified with their children in the United States. . . . However, some
  20         separated families can only be made whole by returning the parent to
  21         the United States. For example, in some cases, removed parents may
             not have availed themselves of their right to seek asylum because they
  22         were misled or coerced into believing that asserting their asylum claim
  23         would delay or preclude reunification. . . . A subset of these parents
             may wish to reinstate their right to seek asylum by returning to the
  24         United States.
  25   Aug. 16, 2018 Notice Regarding Defendants’ Plan for Reunifying Removed
  26   Parents, Dkt. 190 at 1-2. See also id. at n.1 (“The parties expressly agreed that this
  27   issue would be resolved by the court and that the current agreement is contingent on
  28   that issue being decided by the Court.”). Plaintiffs specifically explained the
                                                  3
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7077 Page 5 of 13



   1   rationale for leaving this issue open:
   2          MR. GELERNT: . . . I do want to reserve the right that we would
              maybe come back to you and take up your offer to potentially brief and
   3          argue this issue [regarding reunification in the U.S.]
   4
             [W]e believe that there may . . . be specific individuals who were
   5         misled or coerced into thinking the only way they could get their
   6         children back was to accept removal.
   7         We don’t think there [will] ultimately [] be that many individuals who
   8         want to come back. . . . But we do think, especially with the
             indigenous speakers, that there may be individuals who only
   9         understood that they could get their children back by accepting
  10         removal. And under those circumstances we do believe that there
             would be a strong argument for bringing them back.
  11
       Aug. 17, 2018 Tr. at 15. While the Court provided “tentative observations”
  12
       on the relief available to deported parents, it noted that it would keep an
  13
       “open mind and be subject to briefing by the parties,” id. at 12, and
  14
       “reserv[ed] on this issue of whether some parents who have been removed
  15
       should be returned to the United States to pursue their asylum claims with
  16
       their children.” Id. at 20.
  17
             At issue at this third stage is whether a small number of separated families
  18
       will have the opportunity to receive the basic relief this Court has extended to the
  19
       rest of the Class: a meaningful opportunity to reunify. In overruling an objection
  20
       that the Agreement was not sufficiently protective of deported parents, the Court
  21
       recognized it “speaks to the possibility of those parents being returned to the United
  22
       States” and expressed confidence that Defendants would abide by its agreed-upon
  23
       responsibility to review applications in “good faith.” Nov. 15, 2018 Tr. at 40-41.
  24
             Plaintiffs’ criteria are consistent with the core goal of reunification.
  25
       Defendants, on the other hand, do not explain how the parents identified by
  26
       Plaintiffs can, in fact, reunify with their children absent further relief. They cannot,
  27
       for example, explain how D.J.M.C.—who lives in hiding in Honduras, and whose
  28
                                                  4
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7078 Page 6 of 13



   1   separation and removal was followed by the murder of his relatives and the
   2   shooting of his family home by gangs—can bring his five-year old son to such
   3   conditions. See Dkt. 418 at 8. Nor can they explain how D.X.C.—an indigenous
   4   Guatemalan who fled gang violence with his eight-year-old son—can safely reunite
   5   with his child when he is living in hiding. Id. Nor how B.L.S.P.—a survivor of
   6   sexual assault whose abuse and separation has left her unable to function and
   7   fearful to even leave her house—can ever reunite with her child in their home
   8   country. Id.
   9         Defendants next claim that Plaintiffs’ criteria do not sufficiently identify
  10   “rare and unusual” cases because the evidence of coercion is “not dissimilar to
  11   claims made in other cases by individuals alleging they did not have a fair
  12   opportunity to seek asylum,” Dkt. 428 at 15. Defendants apparently believe that
  13   parents whom they separated from children as young as five are simply
  14   “dissatisfied by the outcome of the immigration proceedings. . . .” Id. at 16-17.
  15   Defendants ignore that this case is about the harm of their illegal family separation
  16   policy, and that the relief is necessary to remedy the harm of separation. Put
  17   simply, had these Class Members been given fair asylum hearings, they would not
  18   have been deported and would have benefited from this Court’s reunification
  19   remedy. That certainly is not true of other cases.
  20         Defendants’ suggestion that the illegal treatment and coercion of detained
  21   asylum seekers is not “rare and unusual” is shocking. Even so, Plaintiffs are not
  22   seeking relief for all deported parents whose proceedings were tainted by the
  23   trauma of separation, misleading statements by Defendants’ agents, and the fear
  24   that seeking asylum would expose them to years of detention while separated.
  25   Plaintiffs identified only those who have bona fide asylum claims, and who cannot
  26   safely reunite in their home countries.
  27         Defendants speculate as to the thoroughness of Plaintiffs’ screening,
  28   insinuating that it “highly dubious” that Plaintiffs raised only cases who present
                                                 5
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7079 Page 7 of 13



   1   “rare and unusual circumstances,” and “that the standard applied in making these
   2   initial assessments was very broad” and not “meaningful.” Dkt. 428 at 15. But
   3   Plaintiffs have provided detailed declarations as to both process and substance. The
   4   Herzog Declaration, for example, states that the Steering Committee reached 365
   5   parents in the first instance, who were then subject to further screening. Dkt. 418-2
   6   at ¶ 5. Plaintiffs have attested to the intensive, time-consuming steps of telephonic
   7   and in-country interviews, and multiple layers of evaluation by expert immigration
   8   non-profit organizations, law firm attorneys experienced in immigration, and
   9   Plaintiffs’ counsel. Id. ¶¶ 6-9; Dkt. 418-3 at ¶¶ 8-12.
  10         The treatment of the separated parents who managed to return to the United
  11   States on their own and claimed a fear of persecution underscores the reliability of
  12   Plaintiffs’ screening. When provided with a fair process, 30 parents who returned
  13   and claimed a fear either passed their credible fear hearings, or were placed in full
  14   240 proceeding, confirming Plaintiffs’ assessment of their cases.
  15         Finally, Defendants claim that they have performed all their obligations
  16   under the Agreement by looking at, then summarily denying, all the applications
  17   within the specified time frames. But despite Plaintiffs’ requests, Defendants have
  18   explained neither the standard they used when reviewing the applications, nor what
  19   additional evidence would meet their standard. Instead, Defendants erroneously
  20   state that Plaintiffs’ “submissions were merely restatements of their asylum
  21   claims.” Dkt. 428 at 12. But the applications, all of which are lodged with the
  22   Court, all attest to the reasons that they did not receive a fair credible fear hearing,
  23   or relinquished their asylum claims, due to trauma or coercion. Defendants’
  24   assertion otherwise suggests Defendants did not, in fact, meaningfully review any
  25   of the submissions. A good faith review requires more than such cursory treatment.
  26         Indeed, it is difficult to understand what case could ever meet Defendants’
  27   unstated standards. Among the parents seeking relief are a father of an eight year
  28   old who has no biological family in the United States, who spent a year in ORR
                                                   6
                                                                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7080 Page 8 of 13



   1   custody before being released to strangers in the U.S. because it is too dangerous
   2   for him in Guatemala, and who continues to cope with the psychological harm of
   3   separation, Dkt. 418 at 8-9; a Honduran father who was tortured, lives in hiding
   4   from his torturers, and whose five-year old son has come to blame him for what he
   5   perceives as his abandonment, Id. at 8; a Guatemalan father who felt forced to sign
   6   papers in English, a language he cannot read or understand, and who has been
   7   fleeing death threats since his deportation, Id. at 9.
   8   II.    This Court Has Jurisdiction to Order Class Members’ Return to the
              United States Apart From The Settlement.
   9
             Defendants assert that “[t]his Court lacks the jurisdiction” to order the Class
  10
       Members’ return to the United States, Dkt. 428 at 12, but they are plainly
  11
       mistaken. 1 Defendants do not engage at all with the multiple cases—including
  12
       controlling Ninth Circuit decisions—that have remedied legal violations by
  13
       directing the return of deported individuals. See Dkt. 418 at 12 (citing, inter alia,
  14
       Walters v. Reno, 145 F.3d 1032 (9th Cir. 1998); Mendez v. INS, 563 F.2d 956, 959
  15
       (9th Cir. 1977), and Singh v. Waters, 87 F.3d 346, 350 (9th Cir. 1996)).
  16
             Instead, Defendants cite general language from wholly inapposite cases
  17
       addressing the federal government’s “power to admit and exclude aliens ‘without
  18
       judicial intervention,’” Dkt. 428 at 17-18, but almost all of Defendants’ cited cases
  19
       address the political branches’ authority to confer or deny lawful status—in other
  20
       words, their power to set criteria for the legal admission of immigrants into the
  21
       country. See Fiallo v. Bell, 430 U.S. 787, 792 (1977) (rejecting challenge to
  22
       immigration laws giving preference to natural mothers of illegitimate children);
  23
       Kleindienst v. Mandel, 408 U.S. 753, 754 (1972) (addressing First Amendment
  24
  25   1
         Defendants misleadingly state that the Agreement “does not include any specific
  26   language that would allow them to ask the Court to conduct the currently requested
       review.” Dkt. 428 at 15. The course of negotiations underscores the parties’
  27   understanding that the Agreement did not preclude Plaintiffs from seeking further
  28   relief from this Court, and the Agreement is explicit that “existing law . . . address
       all interests that such parents or their children may have.” Agreement at 6.
                                                    7
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7081 Page 9 of 13



   1   attack on statute denying visa eligibility based on advocacy for Communism or
   2   totalitarianism); United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 547
   3   (1950) (upholding immigrant’s denial of entry based on national security grounds);
   4   Noel v. Chapman, 508 F.2d 1023, 1026 (2d Cir. 1975) (rebuffing challenge to INS
   5   policy that treated certain Western Hemisphere immigrants married to lawful
   6   permanent residents differently from those married to U.S. citizens). 2 And notably,
   7   these cases addressed and rejected the plaintiffs’ challenges on the merits, not for
   8   lack of jurisdiction.
   9         In contrast, the Class Members seek only to come back to the U.S. for the
  10   opportunity to apply for asylum that the immigration statutes already give them—
  11   an opportunity they were wrongly denied by Defendants’ family separation
  12   practices. See generally 8 U.S.C. § 1225; 8 U.S.C. § 1158. Defendants can give
  13   them that opportunity by either affording them new credible fear interviews, see 8
  14   U.S.C. § 1225(b)(1)(B), or by putting them directly into regular removal
  15   proceedings before an immigration judge, see 8 U.S.C. § 1229a. Defendants
  16   followed these very paths for 30 deported Class Members who returned to this
  17   country on their own and claimed a fear of return. See Dkt. 418 at 6.
  18         After the Class Members return, asylum officers and the immigration courts
  19   can then determine the Class Members’ entitlement to asylum or other forms of
  20   lawful status. The deported Class Members just want a fair shot at making their
  21   claims. See Walters, 145 F.3d at 1051 (ordering return to United States so that
  22   2
         Defendants’ remaining cases are similarly irrelevant. Defendants cite Lem Moon
  23   Sing v. United States, 158 U.S. 538 (1895), which addressed the application of the
  24   Chinese Exclusion Act to an immigrant merchant. But as the Supreme Court
       explained less than a decade later, that case does not mean that “administrative
  25   officers, when executing the provisions of a statute involving the liberty of persons,
  26   may disregard the fundamental principles that inhere in ‘due process of law’ as
       understood at the time of the adoption of the Constitution.” Kaoru Yamataya v.
  27   Fisher, 189 U.S. 86, 100 (1903). Arizona v. United States, 567 U.S. 387, 395
  28   (2012) concerned federal preemption of state laws involving immigration, and is
       totally inapposite.
                                                  8
                                                                                18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7082 Page 10 of 13



    1   wrongly deported class member can “take advantage of the procedures to which he
    2   is entitled”); Singh, 87 F.3d at 350 (ordering return so that petitioner could
    3   “appear[] at a hearing before an immigration judge” to seek adjustment of status);
    4   Mendez v. INS, 563 F.2d 956, 959 (9th Cir. 1977) (directing return so noncitizen
    5   could “pursue any administrative and judicial remedies to which he is lawfully
    6   entitled”).
    7          As another court explained in response to a similar argument by Defendants
    8   that it lacked authority to return unlawfully deported individuals, “plaintiffs have
    9   availed themselves of the ‘framework under which aliens may enter the United
   10   States,’” and the court “‘possesses the power Congress gives it to review Executive
   11   action taken within that framework.’” Grace v. Whitaker, 344 F. Supp. 3d 96, 145
   12   (D.D.C. 2018) (quoting and distinguishing Kiyemba v. Obama, 555 F.3d 1022,
   13   1045-46 (D.C. Cir. 2009)).3 Likewise, the deported Class Members here are
   14   entitled to the procedures that Congress gave them, but that Defendants unlawfully
   15   blocked them from receiving.
   16          Defendants also argue that Plaintiffs “are in effect seeking review of a
   17   decision . . . to deny a parole application packet,” Dkt. 428 at 18-19, but Plaintiffs
   18   are not seeking review of parole applications. Plaintiffs simply want a proper and
   19   effective remedy for the injury they have suffered. See Dkt. 418 at 7-10. If the
   20   Court orders their return for this purpose, Defendants certainly could choose to
   21   effectuate that remedy by means of the parole process. See Walters, 145 F.3d at
   22   1051 (affirming injunction that “[did] not require the government to parole
   23   individual class members,” and instead left “the government with the option of
   24
   25   3
          The government’s reliance on Kiyemba is misplaced. That case involved
   26   individuals determined to be enemy combatants held in Guantanamo Bay. 555 F.3d
        at 1024, vacated, 559 U.S. 131, reinstated in amended form, 605 F.3d 1046 (D.C.
   27   Cir. 2010). They requested entry into the United States, despite their failure “to
   28   comply with the immigration laws governing a migrant’s entry into the United
        States.” Grace, 344 F.Supp. 3d at 144.
                                                  9
                                                                                  18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7083 Page 11 of 13



    1   establishing other procedures to achieve the same result”). But that does not mean
    2   that Plaintiffs are challenging any parole denials.
    3         Even if Plaintiffs were seeking parole into the United States, the law is clear
    4   that the Court could order such relief if it were necessary to remedy the
    5   constitutional violation. See Walters, 145 F.3d at 1051 (expressing serious doubt at
    6   whether statutes governing parole “impose limits on the federal courts’ ability to
    7   remedy constitutional violations,” but noting that federal courts could order parole
    8   as remedy).
    9         Defendants also assert that 8 U.S.C. § 1252(a)(2)(B)(ii) bars Plaintiffs’
   10   request for relief, Dkt. 428 at 19, but that argument again misapprehends Plaintiffs’
   11   claims. Plaintiffs are not seeking review of parole denials, nor are they requesting
   12   waivers under the various admissibility statutes Defendants cite. They just want
   13   restoration to the position they would have occupied but for Defendants’
   14   unconstitutional conduct, which for them means return to this country for fair
   15   evaluations of their asylum claims. And even if Section 1252(a)(2)(B)(ii) had any
   16   relevance here, this Court has already explained that “claims of constitutional
   17   violations are not barred” by that statute. See Dkt. 71 at 13 n.5 (citing Wong v.
   18   United States, 373 F.3d 952, 963 (9th Cir. 2004)). Cf. Walters, 145 F.3d at 1053
   19   (holding that because “district court clearly had jurisdiction to hear the claims
   20   regarding constitutional violations, it had jurisdiction to order adequate remedial
   21   measures, including injunctive provisions that ensure that the effects of the
   22   violation do not continue”).
   23                                      CONCLUSION
   24         For the foregoing reasons, Plaintiffs’ motion seeking relief for the deported
   25   parents should be granted.
   26
   27
   28
                                                  10
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7084 Page 12 of 13



        Dated: July 5, 2019                 Respectfully Submitted,
    1
                                            /s/Lee Gelernt
    2   Bardis Vakili (SBN 247783)          Lee Gelernt*
        ACLU FOUNDATION OF SAN              Judy Rabinovitz*
    3   DIEGO & IMPERIAL COUNTIES           Anand Balakrishnan*
        P.O. Box 87131                      Daniel Galindo (SBN 292854)
    4   San Diego, CA 92138-7131            AMERICAN CIVIL LIBERTIES
        T: (619) 398-4485                   UNION FOUNDATION
    5   F: (619) 232-0036                   IMMIGRANTS’ RIGHTS PROJECT
        bvakili@aclusandiego.org            125 Broad St., 18th Floor
    6                                       New York, NY 10004
        Stephen B. Kang (SBN 2922080)       T: (212) 549-2660
    7   Spencer E. Amdur (SBN 320069)       F: (212) 549-2654
        AMERICAN CIVIL LIBERTIES            lgelernt@aclu.org
    8   UNION FOUNDATION                    jrabinovitz@aclu.org
        IMMIGRANTS’ RIGHTS PROJECT          abalakrishnan@aclu.org
    9   39 Drumm Street                     dgalindo@aclu.org
        San Francisco, CA 94111
   10   T: (415) 343-1198                   *Admitted Pro Hac Vice
        F: (415) 395-0950
   11   samdur@aclu.org
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                                      18cv0428
Case 3:18-cv-00428-DMS-MDD Document 431 Filed 07/05/19 PageID.7085 Page 13 of 13



    1                             CERTIFICATE OF SERVICE
    2         I hereby certify that on July 5, 2019, I electronically filed the foregoing with
    3   the Clerk for the United States District Court for the Southern District of California
    4   by using the appellate CM/ECF system. A true and correct copy of this brief has
    5   been served via the Court’s CM/ECF system on all counsel of record.
    6                                                 /s/ Lee Gelernt
    7                                                 Lee Gelernt, Esq.
                                                      Dated: July 5, 2019
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                                                 18cv0428
